Title: To Thomas Jefferson from Madame de Bréhan, 3 November 1787
From: Bréhan, Marquise de
To: Jefferson, Thomas



Brest 3 9bre 1787.

I have read with great pleasure, Sir, the book that you have been so good as to lend to me. I take the first opportunity to send it back to you with many thanks, by the Vicount de Beaumont just return’d from North America. We are here without hope that the winds are disposed to change. I begin to lose all patience; it is a  great contrariety to be so detain’d in this tedious town, when we should possibly be almost arrived at New-York. I wish ardently to see a Country of wich I have a so good an opinion as also of the inhabitants. Will you receive again, Sir, the new assurances of my true affection, and be so good as to make mention of me to Mr Short?
The 3. My Brother sends to you his bests compliments. Farewell, Sir, the winds come good and we set sail to morrow morning. Think at Friends who are very attach’d to you.
